     Case 5:19-cv-00118-DCB-MTP Document 24 Filed 10/29/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION
JULIO JESUS SIMOZA RANGEL                                                   PETITIONER
v.                               CIVIL ACTION NO. 5:19-cv-118-DCB-MTP
WARDEN GILLIS                                                               RESPONDENT
                  ORDER ADOPTING REPORT AND RECOMMENDATION

     This cause is before the Court on Magistrate Judge Michael T.

Parker’s Report and Recommendation [ECF No. 20]. On September 15,

Respondent    Gillis     filed     his   objections          to   the       Report    and

Recommendation. [ECF No. 22]. Having reviewed the Report and

Recommendation, the objections, applicable statutory and case law,

and being otherwise fully informed of the premises, the Court finds

as follows:

     Petitioner Julio Jesus Simoza Rangel has been in the custody

of Immigration and Customs Enforcement (“ICE’) since April 10,

2019. On November 14, 2019 Petitioner filed a Writ of Habeas

pursuant     to    28   U.S.C.    2241       alleging    a     violation       of     his

constitutional rights. [ECF No. 1]. Petitioner then filed a Motion

to Enforce Release [ECF No. 13]. Respondent filed a response

stating that Petitioner’s removal remains imminent. [ECF No. 18].

     The     controlling     statute         in   this       case,      8    U.S.C.     §

1231(a)(1)(A), provides that the Attorney General has ninety days

after an order of removal becomes final to deport the alien. The

                                         1
    Case 5:19-cv-00118-DCB-MTP Document 24 Filed 10/29/20 Page 2 of 5



Supreme Court has held that detention of aliens beyond this ninety-

day period is acceptable up to six months. See Zadvydas v. Davis,

533 U.S. 678, 701 (2001). This, however, does not mean that every

alien not removed after six months must be released. “After this

6-month period, once the alien provides good reason to believe

there is no significant likelihood of removal in the reasonably

foreseeable future, the Government must respond with evidence

sufficient to rebut the showing.” Id. “[A]n alien may be held in

confinement    until   it   has    been   determined   that    there   is   no

significant likelihood of removal in the reasonably foreseeable

future.” Id.

     Petitioner has been in ICE custody since April of 2019; his

final removal order was issued on May 1, 2019. [ECF No. 1]. The

length   of    Petitioner’s       confinement   exceeds       the   six-month

presumptively reasonable period prescribed by the Supreme Court in

Zadvydas. Petitioner asserts that he has “collaborated fully” with

ICE’s removal efforts, and Respondent makes no assertion that

Petitioner has been anything but cooperative. [ECF No. 13 and ECF

No. 18]. Petitioner asserts that his removal is not likely in the

foreseeable future because Venezuela and the United States have

“stopped government relations” and no flights are allowed from the

United States to Venezuela. [ECF No. 13]. Additionally, Petitioner

asserts that Trinidad and Tobago, the country the Government



                                      2
    Case 5:19-cv-00118-DCB-MTP Document 24 Filed 10/29/20 Page 3 of 5



previously used to obtain transit visas for detainees being removed

to Venezuela, is no longer allowing removal through its ports. Id.

     Magistrate Judge Parker recommends the Petition for Habeas

[ECF No. 1] be granted, Petitioner’s Motion to Enforce Release

[ECF No. 13] be granted and the Court order Immigration & Customs

Enforcement (“ICE”) to deport Petitioner or release him subject to

appropriate conditions of supervision, to be determined by ICE,

within thirty days of the Court’s order granting the Petition.

[ECF No. 20]. Respondent filed objections. [ECF No. 22].

     When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions   of   the    report   or    specified   proposed   findings   or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

see also Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).

“Parties   filing     objections     must   specifically   identify   those

findings objected to. Frivolous, conclusive or general objections

need not be considered by the district court.” Allen v. Outlaw,

No. 5:14-cv-60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss. Aug.

12, 2015). Moreover, “no factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike County, No. 18-60817, 2018 WL 3142942,

at *1 (S.D. Miss. June 27, 2018). A de novo review means that this

Court will “examine the entire record and will make an independent


                                       3
    Case 5:19-cv-00118-DCB-MTP Document 24 Filed 10/29/20 Page 4 of 5



assessment of the law.” Lambert v. Denmark, No. 2:12-cv-74-KS-MTP,

2013 WL 786356, at *1 (S.D. Miss. Mar. 1, 2013). In conducting

such a review, the Court is not “required to reiterate the findings

and conclusions of the magistrate judge.” Koetting v. Thompson,

995 F.2d 37, 40 (5th Cir. 1993).

     In    his   objections   to   the       Report   and      Recommendation,

Respondent did not specifically object to the legal conclusions or

the recommendations of the Magistrate Judge. Rather, Respondent

merely    reasserts   his   argument       that   there   is    a   significant

likelihood of removal of Petitioner in the reasonably foreseeable

future. After a de novo review of the Respondent’s objections, the

Court is unable to find any error with Magistrate Judge Parker’s

findings. The Court is satisfied that the Magistrate Judge has

under taken extensive examination of the issues in this case and

has issued a thorough opinion.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 20] is

ADOPTED as the findings and conclusions of this Court and Julio

Jesus Simoza Rangel’s Petition for Writ of Habeas Corpus [ECF

No. 1] and Motion to Enforce Release [ECF No. 13] are GRANTED.

The Court ORDERS ICE to deport Petitioner or release him subject




                                       4
    Case 5:19-cv-00118-DCB-MTP Document 24 Filed 10/29/20 Page 5 of 5



to appropriate conditions of supervision, to be determined by

ICE, within thirty days of this Order.

    IT IS FURTHER ORDERED that the Respondent’s objections [ECF

No. 22] are OVERRRULED.

    SO ORDERED AND ADJUDGED this the 29th day of October, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT COURT




                                   5
